Title: To George Washington from Samuel Hanson, 3 April 1789
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexa. 3d April 1789

I do myself the honour to forward to you a Package, enclosing some Cloth & Buttons, which was put under my care by Genl Knox.
When I left N. York (which was this day week) there were wanting, to make a House, two Senators & four Delegates. Mr Ellmer & Mr Gale left Brunswick the same day I came from N. York. On Monday I was informed at Wilmington that Mr Read had set out that day, to go to Philadelphia by water. Three of the Jersey Delegates were expected in on Monday, and 3 of those from Pennsylvania were to leave Phila. on that day: So that there is little doubt that a House is made by this time.
Should The Package have received any slight injury, I must beg you will not impute it to any want of care or attention in me, but to the constant rains & a very crouded Stage (to the number of Eleven Passengers). With the utmost respect & esteem I have the honour to be Sir Your most obedient & most humble Sert

S. Hanson of Sam⟨l⟩


P.S. Mr R. Henry Lee crossed the Susquehannah on Monday last.

